Pannell, Presiding Judge.
The defendant was charged with robbery by intimidation, tried and convicted. His motion for new trial on the general grounds was overruled and he appealed to this court. Held:
The evidence showed that the defendant and two others entered a store, and while the others were crawling toward a clothing rack, defendant, with his hand in his coat pocket, walked over to a clerk and when within a few feet of her, said: "Don’t you move.” This action on the part of the defendant frightened the clerk and kept her from interfering. The other two then began to wrap up clothes and when another employee entered, the three left with defendant helping carry the clothes out. This evidence was sufficient to authorize a conviction of robbery by intimidation. See, Code § 26-1901; also, Long v. State, 12 Ga. 293, 321.

Judgment affirmed.


Evans and Webb, JJ, concur.